The record discloses that on May 31, 1939, W. C. Bryant sold to F. Doyle Hayes the equipment, fixtures, and furnishings used by him in the operation of a filling-station operated as Bryant's Service Station, in Dalton, Georgia, for which Hayes paid Bryant the cash consideration of $1619.57. While Bryant owned and was operating this service-station, he had an *Page 444 
agreement with the Southeastern Greyhound Lines that this bus company would stop its buses at the filling-station, and Bryant was to receive a commission of ten per cent. of all ticket sales made by him for the bus company. It was recited in the contract of sale of the service-station by Bryant to Hayes that Hayes was to pay Bryant thirty per cent. of all commissions collected by him as agent succeeding Bryant, and further provided that should Bryant retain the agency for the bus company Hayes would operate and continue such agency in connection with the operation of the filling-station. It appears from Bryant's own testimony that he did not have any written contract of agency with the Southeastern Greyhound Lines — just had a verbal agreement that as long as he operated the station and provided them with a nice, clean place to stop they would let him have the agency and would pay him a commission on sales of tickets. His agreement was not for any definite time, but, as just stated, was for as long as he operated the station and furnished the bus company with a good place to stop. Hayes introduced in evidence a contract between him and the Southeastern Greyhound Lines, dated July 21, 1939, by the terms of which F. Doyle Hayes was appointed ticket agent for the bus company, and the bus company was to pay him ten per cent. commission on the sale of tickets for the maintenance of the agency at Bryant's service-station, then owned and operated by Hayes, but which was formerly owned and operated by W. C. Bryant. The commissions sued for were for the sales of tickets during November and December, 1939. So it appears from the record here presented that W. C. Bryant was not entitled to any commissions on the sale of tickets at the service-station in question for the period sued for. His only arrangement with the bus company was that he was to receive ten per cent. commission on the sale of tickets while he operated the station and furnished the bus company with a good place to stop. This agreement or arrangement was for no definite period, and had been terminated. He had sold the station to Hayes and had ceased to operate it, and the bus company had made a contract with Hayes to use the service-station as a stopping-place for its buses, and for which it had agreed to pay him ten per cent. commission on the sale of tickets at this place. Bryant no longer retained the agency with the bus company to sell tickets at the service-station in question, and consequently was not entitled to any commissions on the *Page 445 
sale of tickets here sued for, either under his former agreement with the bus company or under his contract with Hayes. Therefore I think the court properly found in favor of the defendant, and did not err in overruling the motion for new trial.